Title: From George Washington to Benjamin Lincoln, 13 September 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear SirHead Quarters 13h Septemr 1782
                        
                        I do myself the honor to enclose a Copy of Lt Colo. Huntingtons remarks upon the claim of Rank preferred against him by Lt Colo. Gray. By which it will appear, that Lt Colo. Livingstons pay was stopped from the 10t of October 1778 and returned to the Pay Mr General—It remains for me to account for the reason of Lt Colo. Livingstons resignation being registered by me as having been accepted on the 10th of October 1778.Lt Colo. Livingston left his Regt, then in Rhode Island, some time in Augt 1778, and upon the 10th of October following wrote to me, desiring liberty to resign—My answer to him was, that as soon as he produced Vouchers of having settled his public Accounts his resignation should be accepted—He remained with his family in Jersey, without taking any steps to make the necessary settlements, nor, from what I can recollect at this distance of time, did he seem inclined to do so. It was therefore determined at length to take his resignation and to date it from the 10th of October 1778, the time at which he requested it, because he had never from that period returned to his duty, nor could any precise time but that be affixed for so doing—I cannot now ascertain the exact time at which this was signified to Lt Colo. Livingston, but it appears from extracts of letters from him to then Major Huntington who commanded the Regt (Colo. Webb being prisoner of War) that he was not anxious to have it known he had quitted the service—But as soon as Major Huntington was regularly informed that his resignation had been accepted as on the 10th of October 1778—he directed him to be struck off the Rolls, and his pay to be stopped from that time and returned to the Pay Mr Genl, which was done, as appears by Mr Beers’s Certificate—When the promotions in the Regt—then one of the 16, were made—Major Huntington succeeded to Livingstons vacancy—fixed at the 10th of October 1778, and the other Officers accordingly.I would beg leave to remark, that there were at the time substantial reasons for affixing Livingstons resignation to the 10th of October 1778, and if that period is now departed from, it will affect the Commissions of a number of Officers who date their Rank from thence.It has been thought that a latin inscription upon the Peices to be presented to Count de Rochambeau will be more proper, as being an universal language in Europe, than one in English—I must therefore request the favor of you to get the inclosed elegantly translated—It may be done by applying to one of the professors of the College of Philada—I believe A Man belonging to the Artillery can do the engraving—The pieces are with the park at West Point—You will be good enough to return the inscription translated as soon as possible.In my letter of the 4th instant, I requested, for the reasons therein given, that all Passports, for Officers going from the Prisoners of War into New York, might be signed by yourself—The necessity for this is every day more apparent—I have detained a Mr Garden of the 23d Regt who was proceeding upon the inclosed passport given by Colo. Gibson and countersigned by Genl Hazen, with out even specifying that your consent had been obtained. If you think it proper that he should go in to New York be pleased to signify it—If you do not, he shall return to Lancaster.I inclose you a Certificate of Mr Barlow, Chaplain to the 3d Massa. Brigade—He wishes to be favored with your Warrant. With Regard Sr I am &c.
                        
                            G. W.
                        
                    
   His letter of the 10th inst.
